Title: To James Madison from Fulwar Skipwith, 19 October 1807
From: Skipwith, Fulwar
To: Madison, James



Sir
Paris, 19th Octor. 1807

Three days ago the case of the Horizon, Alexr. McClure master, wrecked on the coast of Britany & belonging to Charlston S. C., was decided by the Council of Prizes: The Vessel was cleared & such part of her as is not of the British growth or manufacture; as to the latter they condemn it, but at the same time, considering that the Claimant had good & sufficient reason not to believe himself liable to the decree of the 21st. of Novr., they recommend his case to the justice & mercy of Government.
As soon as I can obtain a Copy of this decree, I shall forward it to you; its substance is as above related, and is, I consider, of Sufficient importance to communicate, In as much as it appears to be the immediate effect of the decision of his Majesty the Emperor, mentioned in my letters to you of the 25th. of last month & 3d. of  I have the honor to be with great respect Sir Your Mo. Ob. Servt.

Fulwar Skipwith

